IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30908
                         Summary Calendar


ROBERT JOHNSON,

                                              Plaintiff-Appellant,

versus

HISTORIC RESTORATION, INC.,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (98-CV-3088-B)
                       --------------------
                         February 2, 2000

Before POLITZ, JONES, and WIENER, CIRCUIT JUDGES.

PER CURIAM:*

     Plaintiff-Appellant Robert Johnson appeals the dismissal with

prejudice by the district court of his employment discrimination

and tort claims against Defendant-Appellee Historic Restoration,

Inc. ("HR"), for failure timely and properly to effectuate service

of process pursuant to Fed. R. Civ. Pro. 4.    Concluding that (1)

the district court correctly determined that Johnson's otherwise

timely service on a common law employee of HR without demonstrating

anything approaching a diligent effort to accomplish service on

that corporation's registered agent was ineffective, and (2) the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
district court did not abuse its discretion in refusing to give

Johnson additional time to effect service, principally because

Johnson failed to show good cause for his failure to accomplish

valid service within the statutory 120 days following the filing of

his complaint, we affirm.

     We have carefully reviewed the record on appeal and the facts

and law as related to us by counsel in their respective appellate

briefs, and have likewise carefully considered the Order & Reasons

entered by the district court on July 20, 1999, as a result of

which we are convinced that the district court not only did not

commit reversible error but affirmatively ruled correctly and

analyzed the issues accurately and completely. Rather than wasting

judicial resources by writing anew, therefore, we affirm for the

reasons set forth by the district court and adopt its Order &

Reasons by reference.

AFFIRMED.




                                2